PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/612,147
Filing Date: 8 Nov 2019
Appellant(s): SONY CORPORATION



__________________
D. Scott Moore
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 28, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 28, 2022, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

I. SUMMARY OF INVENTION
The invention is directed to a first mobile device establishing communication with a second mobile device, obtaining an audio avatar associated with a user of the second mobile device (an audio clip that identifies the presence of a user), and playing the audio avatar on a speaker system associated with the first mobile device (see for example, Gu para 0018, 0039). The invention also discloses the first mobile device and the second mobile device using a direct point-to-point wireless protocol to communicate the audio avatar (see for example, Chang 0032). 
The invention further discloses determining geolocation information associated with the first mobile device and the second mobile device using a direct wireless protocol (see Narasimha para 0004 for example); and modulating the playing of the audio avatar on the speaker system based on the geolocation information (see Xie Page 1 abstract and Page 6, Lines 10-20 for example). The modulating can be adjusting a pitch at which the audio avatar is played on the speaker system, adjusting a speed at which the audio avatar is played on the speaker system, adjusting a frequency at which playback of the audio avatar is repeated on the speaker system, or adjusting a stereo effect of playback of the audio avatar on the speaker system (see for example Tong para 0029, 0030).

ARGUMENT II - Independent Claims 1 and 17 are Patentable
Appellant argues on Page 7 of the Appeal Brief that Tong does not disclose or suggest performing audio transformations through pitch shifting, time stretching, and/or converting the playback rate based on geolocation information. Appellants also argue on Page 7 of the Appeal Brief that the combination of cited references do not disclose or suggest adjusting a pitch at which an audio avatar is played on a speaker system, adjusting a speed at which the audio avatar is played on the speaker system, adjusting a frequency at which playback of the audio avatar is repeated on the speaker system, or adjusting a stereo effect of playback of the audio avatar on the speaker system based on geolocation information as recited in independent Claims 1 and 17. 
The examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Gu, Chang, Narasimha, Xie, and Tong were used to disclose the above limitations on Page 3-5 of the Final Rejection. Xie was used in combination with Gu, Chang, and Narasimha to show that it would have been obvious to one of ordinary skill in the art to modulate an audio avatar based on geolocation. However, the combination did not disclose the modulation being adjusting pitch, speed, frequency, or stereo effects of the audio avatar. Therefore, Tong was used to show that it would have been obvious for the modulation to including adjusting pitch, speed, frequency, or stereo effects of the audio avatar in the Final Rejection on Pages 4-5.
Appellant argues on Page 7 of the Appeal Brief that Tong does not disclose or suggest performing audio transformations through pitch shifting, time stretching, and/or converting the playback rate based on geolocation information, but instead as a way of masking the identity of a user associated with an avatar. 
The examiner respectfully disagrees. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Tong was used in combination with the other references to show that it would have been obvious to modulate an audio avatar by pitch shifting, time stretching, and/or converting the playback rate. 
The Examiner further notes that Tong is in the same field of endeavor as Tong is directed to (video) avatars used in communications (Tong, para 0003, 0011). In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011): “Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.” (quoting In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004)).  
Furthermore, the Appellant is attempting to distinguish Tong by saying that Tong does not use the user’s speech directly but rather transforms the user’s speech (Appeal Brief, Page 7). However, the claimed limitations do not require that the user’s speech (audio avatar) be real-time, direct, or otherwise. Therefore the Appellant is arguing features not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
There is proper motivation to modify Gu, Chang, Narasimha and Xie to include modulating playing of an audio avatar by adjusting the speed, pitch or frequency as disclosed by Tong, because such limitations are notoriously well known in the art, and there are a limited number of ways that audio can be modified, and would therefore have been obvious for one of ordinary skill in the art to try (see Final Rejection, Page 5). Furthermore, transforming audio avatars also allows the audio to be customizable in order to resemble more human speech or more cartoon speech based on user preferences in order to create a unique audio avatar (see para 0022 of Tong; also see Chang, para 0045).

ARGUMENT III - Dependent Claims 4 and 6 are Patentable
Appellant argues on Page 8 that dependent claims 4 and 6 are patentable because they depend on an allowable claim. The examiner respectfully disagrees for the reasons cited above.

ARGUMENT IV - Dependent Claims 4 and 13 are Patentable
Appellant argues on Page 8 that dependent claims 4 and 13 are patentable because they depend on an allowable claim. The examiner respectfully disagrees for the reasons cited above.
ARGUMENT V - Dependent Claims 10, 11, and 19 are Patentable
Appellant argues on Page 8 that dependent claims 4 and 6 are patentable because they depend on an allowable claim. The examiner respectfully disagrees for the reasons cited above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERICA NAVAR/Primary Examiner, Art Unit 2643        
                                                                                                                                                                                                Conferees:
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643 

                                                                                                                                                                                                       /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.